DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Claim 2, line 1, “corned” is incorrect, and should be replaced with --corner--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casey, Sr. et al (US 2008/0093844).
As to claim 1, Casey, Sr. et al discloses a fluid coupling (1), comprising: a body including a plurality of segments (20, 21); one or more links (60, 70) connecting the segments in a substantially annular configuration (Fig. 6); wherein at least one of the one or more links is adjustable to modify a diameter of the body (bolt 60 can be adjusted via nut 62, Fig. 6, paragraph [0041]); and the body has substantially U-shaped a cross-section (Fig. 7) with a first tapered portion (2), a second tapered portion (2), a first planar portion (10), a second planar portion (12), and a third planar portion (10).

As to claim 2, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the body includes a first rounded corner (15) and a second rounded corner (15).

As to claim 3, Casey, Sr. et al discloses the fluid coupling of claim 2, wherein the first planar portion is disposed substantially between the first tapered portion and the first rounded corner; the second planar portion is disposed substantially between the first rounded corner and the second rounded corner; and the third planar portion is disposed substantially between the second rounded corner and the second tapered portion.  Refer to Fig. 7.

As to claim 5, Casey, Sr. et al discloses the fluid coupling of claim 2, wherein the body includes a third rounded corner (8) and a fourth rounded corner (8).

As to claim 7, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the first planar portion and the third planar portion are shorter than the second planar portion.  Refer to Fig. 7.

As to claim 8, Casey, Sr. et al discloses the fluid coupling of claim 7, wherein the first planar portion and the third planar portion are shorter than the first tapered portion and the second tapered portion.  Refer to Fig. 7.

As to claim 9, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the first tapered portion is disposed at an angle of about 15 degrees to about 25 degrees (see paragraph [0043]).

As to claim 10, Casey, Sr. et al discloses the fluid coupling of claim 9, wherein the angle is about 19 degrees.

As to claim 11, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the second planar portion is at least twice as long as the first planar portion.  Refer to Fig. 7.

As to claim 12, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the body include a recess (4) formed, at least in part, by the first tapered portion, the second tapered portion, the first planar portion, the second planar portion and the third planar portion: and the recess is configured to at least partially receive and retain a first flange of a first fluid conduit and a second flange of a second fluid conduit (Fig. 3).

As to claim 13, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the body is configured to at least partially receive and retain AS 1985 joints.

As to claim 14, Casey, Sr. et al discloses the fluid coupling of claim 1, wherein the body and the one or more links are configured to apply a clamping force to corresponding mating surfaces of flanges of fluid conduits; and said corresponding mating surfaces are radially offset from outer edges of said flanges (Fig. 3).

As to claim 15, Casey, Sr. et al discloses an aircraft bleed air system, comprising: a first fluid conduit (200) including a first flange (225); a second fluid conduit (200) including a second flange (225); and a fluid coupling (1) retaining the first flange and the second flange, the fluid coupling comprising: a body including a plurality of segments (20, 21); and one or more links (60, 70) connecting the segments in a substantially annular configuration (Fig. 6); wherein at least one of the one or more links is adjustable to modify a diameter of the body and clamp the body onto the first flange and the second flange (bolt 60 can be adjusted via nut 62, Fig. 6, paragraph [0041]); and a cross-section of the body is substantially U-shaped (Fig. 7) with a first tapered portion (2), a second tapered portion (2), a first planar portion (10), a second planar portion (12), and a third planar portion (10).
The recitation "an aircraft bleed air system" has not been given patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478,481 (CCPA 1951).

As to claim 16, Casey, Sr. et al discloses the aircraft bleed air system of claim 15, wherein the first planar portion is disposed substantially between the first tapered portion and a first rounded corner; the second planar portion is disposed substantially between the first rounded corner and a second rounded corner; and the third planar portion is disposed substantially between the second rounded corner and the second tapered portion.  Refer to Fig. 7.

As to claim 20, Casey, Sr. et al discloses an aircraft bleed air system of claim 15, wherein the first flange and the second flange include corresponding mating surfaces that are radially offset from ends of the first flange and the second flange; and the fluid coupling applies a clamping force to the first flange and the second flange at or about the corresponding mating surfaces (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, Sr. et al.
As to claim 4, Casey, Sr. et al discloses the fluid coupling of claim 2, except that a radius of the first rounded corner is greater than about 0.05 inches.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Casey such that a radius of the first rounded corner is greater than about 0.05 inches, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Casey such that a radius of the first rounded corner is greater than about 0.05 inches, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 6, Casey, Sr. et al discloses the fluid coupling of claim 5, except that a radius of the third rounded corner is at least 40% smaller than a radius of the first rounded corner.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Casey such that a radius of the third rounded corner is at least 40% smaller than a radius of the first rounded corner, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to a radius of the third rounded corner is at least 40% smaller than a radius of the first rounded corner, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 17, Casey, Sr. et al discloses the aircraft bleed air system of claim 16, except that the first fluid conduit and the second fluid conduit are rigid metal ducts; and the first fluid conduit, the second fluid conduit, and the fluid coupling are configured for fluid pressures of at least 750 psig and at least 15,000 in-lbs of bending torque.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Casey such that the first fluid conduit, the second fluid conduit, and the fluid coupling are configured for fluid pressures of at least 750 psig and at least 15,000 in-lbs of bending torque, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Casey such that the first fluid conduit, the second fluid conduit, and the fluid coupling are configured for fluid pressures of at least 750 psig and at least 15,000 in-lbs of bending torque, for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Casey such that the first fluid conduit, the second fluid conduit, and the fluid coupling are configured for fluid pressures of at least 750 psig and at least 15,000 in-lbs of bending torque, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey, Sr. et al in view of Hartig et al (US 7,425,023).
As to claim 18, Casey, Sr. et al discloses the aircraft bleed air system of claim 16, except that the plurality of segments includes three segments and the one or more links includes three links connecting the three segments together.
However, Hartig et al teaches a flanged pipe clamp similar to Casey, wherein the clamp includes three segments (2) and three links (10) connecting the segments together.  Such a configuration permits centering of the pipe flanges (see col. 3, ll. 13-49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Casey to have three segments and three links connecting the segments together in order to permit centering of the pipe flanges (see col. 3, ll. 13-49).

As to claim 19, Casey, Sr. et al discloses the aircraft bleed air system of claim 18, except that the three links include at least two curved links; and a curvature of the curved links is configured to receive respective tabs of the first flange and/or the second flange.
However, Hartig et al teaches a flanged pipe clamp similar to Casey, wherein the clamp includes three segments (2) and three links (10) connecting the segments together, with each link having curved portions (see Fig. 2, as at “18”).  Such a configuration permits centering of the pipe flanges (see col. 3, ll. 13-49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Casey to have three segments and three links connecting the segments together, wherein with at least two of the links having curved portions, in order to permit centering of the pipe flanges (see col. 3, ll. 13-49).

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zeidler et al, Brendel et al, Karlsson, Aeroquip AG, and Voss each discloses flanged pipe clamps relevant to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679